Citation Nr: 1204284	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-28 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD), adjustment disorder with depression, and substance induced mood disorder.  

2.  Entitlement to service connection for a left hip disability.   

3.  Entitlement to an initial increased evaluation in excess of 10 percent for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to February 1980. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the RO which granted service connection for hypertension and assigned a 10 percent rating from May 30, 2007 and denied entitlement to service connection for a left hip disability and PTSD.  

Regarding the claim for service connection for PTSD, the Board notes that the RO adjudicated the matter on appeal solely as a claim for service connection for PTSD.  However, as reflected on the title page, consistent with recent case law, the Board considers the appeal as encompassing not just PTSD, but other diagnosed psychiatric disorders reflected in the record to include adjustment disorder with depression and substance induced mood disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, consistent with Clemons, and the current record, the Board has recharacterized the claim on appeal as reflected on the title page. 

The Veteran presented testimony at a Travel Board hearing before the undersigned Acting Veterans Law Judge in June 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Board notes that in June 2011, at the hearing before the Board, additional evidence was associated with the claims file.  The Veteran submitted a waiver to the Board and waived his right to have the case remanded to the RO for review of the additional evidence.  Therefore, the Board finds that a remand for the RO's initial consideration of this evidence is not required and the Board may proceed with the adjudication of this appeal.  38 C.F.R. § 20.1304(c).  

The issues of entitlement to an increased initial rating for the service-connected hypertension and service connection for a psychiatric disorder to include PTSD are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of a left hip disability or symptoms in active service or for many years thereafter.  

2.  The current left hip disability to include arthritis first manifested many years after active service and is not shown to be due to an event or incident of the Veteran's active service.     


CONCLUSION OF LAW

The left hip disability to include arthritis was not incurred in or aggravated by active service, nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in June 2007, prior to the initial adjudication of the claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the June 2007 letter.  

The Board finds that the record shows that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board finds the duty to notify provisions of the VCAA have been fulfilled. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and VA's duty to assist requirements have been satisfied.  

The Veteran's service treatment records were obtained and associated with the claims file.  The VA treatment records dated from January 2007 to October 2010 were obtained and associated with the claims folder.  The Veteran's private records from K.P. were obtained and associated with the claims file.  There is no other identified relevant evidence that has not been accounted for.  

VA has not afforded the Veteran a comprehensive medical examination relating to his claim for service connection for a left hip disability.  The Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon; supra.  

A VA examination under the standards of McLendon is not warranted in this case.  As will be discussed in detail below, there is no competent evidence of left hip symptoms or diagnosis in service or a continuity of symptoms since service.  There is no indication of an association between the claimed left hip disability and service.  

Thus, the Board finds that referral of this claim for an examination to obtain a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under McLendon, as here is no showing of element (2) and (3) from the McLendon analysis.  

The Board finds that there is no reasonable possibility that further assistance would aid in substantiating this claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

2.  Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
In addition, if a Veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if arthritis became manifest to a degree of 10 percent or more within one year from the date of the Veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  

3.  Analysis

The Veteran asserts that he incurred a left hip disability due to a fall and a motor vehicle accident in service.  

There is competent evidence of a current hip disability.  A September 2008 VA x-ray report indicates that there was mild degenerative joint disease of the bilateral hip joints.    

In an October 2008 statement, the Veteran asserted that he incurred a left hip disability in a motor vehicle accident in service.  At the hearing before the Board in June 2011, the Veteran stated that he injured his left hip when he was dropped off a repelling wall that was six to eighteen feet high.  

The Veteran, as a layperson, is competent to describe an injury or an event such a car accident or a fall.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Further, service treatment records indicate that the Veteran was in a car accident in April 1979.  The Board finds that there is competent evidence that the Veteran was in a car accident in service in 1979 and that he fell from a repelling wall.  

However, the Veteran did not provide any lay evidence as to any left hip symptoms in service or after service.  He has only made general assertions that the claimed injuries in service caused his current left hip disability.  See the May 2007 application for compensation, the Veteran's statements dated in October 2008 and July 2009, and the Veteran's statements at the hearing before the Board in June 2011.   

There is no competent evidence, lay or medical, that the Veteran had a left hip disability or symptoms in service.  The service treatment records do not document any treatment for left hip symptoms or disability.  The January 1978 enlistment examination indicates that examination of the spine and lower extremities was normal.  An April 1979 service treatment record notes that the Veteran was in a car accident the day before.  The record indicates that he had complaints of headache and back and neck pain.  It was noted that the Veteran had a fractured left wrist.  The assessment was soft tissue trauma.  There is no indication in this record that the Veteran had any complaints pertinent to the left hip.  Separation examination dated in February 1980 indicates that examination of the spine and lower extremities was normal.  The Veteran reported "no" when asked if he had swollen or painful joints or recurrent back pain.  He did not report any left hip symptoms.  The medical evidence of record establishes that the Veteran had a normal left hip upon service separation.  

Review of the record shows that a left hip disability was first detected in 2008.  As noted above, the September 2008 x-ray examination report indicates that the Veteran had degenerative changes of the left hip.  There is no evidence of degenerative changes of the left hip within one year of service separation.  Thus, service connection may not be granted on a presumptive basis.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

There is no evidence of any treatment of a left hip disability until 2008, almost 28 years after service separation.  The Board notes that this lengthy period with no evidence of pertinent diagnosis or treatment weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran asserted that he was treated for a left hip disability by his private healthcare provider, K.P.  However, records from K.P. do not show such treatment.  

Moreover, the record lacks medical evidence establishing a possible relationship between the Veteran's current left hip disability and his period of active service.  The record does not contain any medical opinion that relates the Veteran's current disability to his service.  

There is no competent evidence of a medical nexus between the current left hip disability and the Veteran's period of service.  The Veteran himself relates the current left hip disability to the claimed injury in service.  Although the Veteran, as a layperson, is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no evidence which establishes that the Veteran has medical expertise.

There is no competent evidence of continuity of left hip symptoms since service.  As noted above, the Veteran has not provided any competent evidence of left hip symptoms in service or since service.  The Veteran has only provided general assertions that he has a current left hip disability due to injuries in service.  See the May 2007 application of compensation benefits and the Veteran's hearing testimony at the hearing before the Board in June 2011.  

The medical evidence of record does not establish a continuity of left hip symptoms since service.  As noted above, the medical evidence of record first shows treatment for a left hip pain in 2008.  

In summary, the Board finds that the preponderance of the evidence establishes that the Veteran did not have a left hip disability in service, the left hip was normal upon separation examination, and the current left hip disability first manifested over 20 years after service separation.  The record lacks competent medical evidence which establishes a relationship between the current left hip disability and his period of service.  The preponderance of the evidence is against the Veteran's claim and service connection for a left hip disability must be denied.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left hip disability is denied. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

Regarding the claim for a higher disability evaluation for hypertension, at the hearing before the Board in June 2011, the Veteran stated that his hypertension had worsened.  He indicated that he was taking new medication for the hypertension and he continued to be treated at the VA healthcare system in Dallas.  The record shows that the Veteran last examined in May 2008.  

Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the hypertension.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, the Board finds that a new examination is needed to determine the current severity of this service-connected hypertension.  

Regarding the claim for service connection for a psychiatric disorder to include PTSD, the Veteran claims that he was beaten by fellow soldiers when he reported drug use in his unit. He asserts that a Criminal Investigation Division (CID) investigation of this matter was conducted.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that the requirements of VCAA have not been satisfied because VA has not notified the Veteran of the information or evidence that is necessary to substantiate the claim of service connection for PTSD due to personal assault pursuant to 38 C.F.R. § 3.304(f).  38 C.F.R. § 3.304(f) provides, in pertinent part, that [i]f a post-traumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).  

38 C.F.R. § 3.304(f)(3) further provides that the VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  

VA has not provided such notice to the Veteran.  On remand, corrective notice in accordance with 38 C.F.R. § 3.304(f)(5) should be sent to the Veteran. 

The Veteran has provided some information regarding the alleged stressor event of assault by other soldiers.  He indicated that this stressor occurred when he was serving with the 980th Military Police Company, Sierra AD, Herlong, CA, during the time period of June 1978 to February 1980.  

On remand, the RO should instruct the Veteran that he must provide more detailed information, specifically a date of the event within a two month period, to permit verification of the stressor event.  

If the Veteran submits a date of the claimed assault within a two month period, the RO should provide a summary of the stressor statement to the U.S. Army and Joint Services Records Research Center (JSRRC) and ask them to attempt to verify the stressor.  The RO should also contact the U.S. Army Crimes Records Center or other appropriate service department in an attempt to confirm whether the Veteran was a witness in an investigation and conduct a search for any pertinent CID reports concerning this incident.  Presumably, this information could confirm that the Veteran was involved in an investigation and provide corroboration of his account of having been assaulted.  

The medical evidence of record shows that the Veteran has diagnoses of adjustment disorder with depression and substance-induced mood disorder in addition to PTSD.  See the VA mental health treatment records dated in February 2007, May 2007, and December 2010 and the VA examination report dated in May 2008.  Service treatment records show that in February 1980, prior to service discharge, situational adjustment disorder was diagnosed.  

Thus, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), VA must consider in the instant case whether the Veteran has any psychiatric disorder, including PTSD, that is etiologically related to his military service.  

The Board finds that the Veteran should be afforded a VA examination to determine whether he currently has a psychiatric disorder that is related to his period of service.   

Review of the record reveals that the Veteran reported that he is treated for his psychiatric disorders and the service-connected hypertension at the VA healthcare system in Texas.  The RO should obtain the VA treatment records for treatment of a psychiatric disorder to include PTSD from the VA healthcare system in Texas dated from October 2010.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran of the evidence he must submit to substantiate his claim for service connection for PTSD based upon in-service personal assault.  This notice should advise the Veteran that evidence from sources other than his service records may corroborate the Veteran's account of the stressor incident and examples of such evidence include, but are not limited to records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy.  

The Veteran should be advised that evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.   

2.  The RO should obtain all records of the Veteran's treatment of psychiatric disorders to include PTSD and hypertension from the VA healthcare system in Texas dated from October 2010 onward.   

3.  The RO should schedule the Veteran for a VA examination to determine the current severity of the service-connected hypertension.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner should note all relevant pathology and conduct all indicated tests.  The examiner should specifically comment on whether the Veteran has diastolic pressure predominantly 110, 120, 130, or more and whether the Veteran has systolic pressure predominantly 200, or more.  

4.  The RO should contact the Veteran and request additional information or other specific details concerning the specific circumstances of the claimed inservice stressor.  The RO should ask the Veteran for a specific date within a two month time period of the claimed stressor events.  The RO should ask the Veteran to provide a specific date (within a two month time period) of the alleged assault in service and the CID investigation.   The Veteran should be informed that he may provide other evidence to support his assertions.  

5.  The RO, after waiting an appropriate time period for the Veteran to respond, should prepare a summary of his claimed stressors.  The RO should forward the summary to JSRRC in order to attempt to verify the events.  The RO should also contact the U.S. Army Crimes Records Center or other appropriate service department in an attempt to confirm whether the Veteran was a witness in an investigation and conduct a search for any pertinent CID Reports concerning this incident.

6.  Thereafter, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of all current psychiatric disorders.  The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner.

All indicated studies, tests and evaluations deemed necessary should be performed.  The examiner should report all current DSM IV diagnoses.  

If a claimed inservice stressor has been verified, the RO should furnish the examiner a complete and accurate account of the verified stressor and instruct the examiner that only that verified inservice stressor event may be considered for the purpose of determining whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  A diagnosis of PTSD under DSM IV criteria should be made or definitively ruled out.  If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made.  

For each diagnosis in addition to PTSD, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., at least a 50-50 probability) that the psychiatric disorder was incurred in or is related to military service.  

The examiner should provide a complete rationale for each opinion rendered.  If the examiner concludes that an opinion cannot be provided without result to speculation, the examiner must provide a rationale for this conclusion and should state whether the inability to provide an opinion is due to a need for further information, with the needed information identified, or because the limits of medical knowledge have been exhausted.

7.  Thereafter, following completion of all indicated development to the extent possible, the RO should readjudicate the issue of entitlement to an increased initial rating for hypertension and service connection for a psychiatric disorder to include PTSD in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


